                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


SANDRA D. SOLOMON,

                         Plaintiff,

            v.                                      Case No. 20-CV-66

JANET PROTASIEWICZ, et al.,

                         Defendants.


   ORDER GRANTING PLAINTIFF’S REQUEST TO PROCEED IN
  DISTRICT COURT WITHOUT PREPAYING THE FILING FEE AND
        RECOMMENDATION THAT CASE BE DISMISSED


      Sandra D. Solomon filed a 65-page complaint relating to her 2016 conviction for

criminal damage to property. The complaint names dozens of people and organizations,

although it is unclear whether she intends to name each as a defendant. According to

court records available online, links to which Solomon included in her complaint,

Solomon was charged with criminal damage to property and disorderly conduct. See

Milwaukee     Cnty.   Cir.   Ct.      Case   No.    2016CM000842,     available    at

https://wcca.wicourts.gov/. The state alleged that both offenses were domestic abuse

related. On July 20, 2016, Solomon pled guilty to criminal damage to property. In

exchange, the disorderly conduct charge was dismissed but read in. Solomon appealed,
alleging that the guilty plea was involuntary. The court of appeals rejected this

argument and affirmed her conviction. See Wis. Ct. App. Case No. 2018AP000298,

available at https://wscca.wicourts.gov/.

       Accompanying Solomon’s complaint was a Request to Proceed in District Court

without Prepaying the Filing Fee. Having reviewed Solomon’s request, the court

concludes that she lacks the financial resources to prepay the fees and costs associated

with this action. Therefore, Solomon’s Request to Proceed in District Court without

Prepaying the Filing Fee will be granted. However, because the court is granting

Solomon’s Request to Proceed in District Court without Prepaying the Filing Fee, it

must determine whether the complaint is legally sufficient to proceed. 28 U.S.C. § 1915.

       Congress sought to ensure that no citizen would be denied the opportunity to

commence a civil action in any court of the United States solely due to poverty. Denton

v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Adkins v. E. I. DuPont de Nemours & Co., 335

U.S. 331, 342 (1948)). However, Congress also recognized that “a litigant whose filing

fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Id.

(quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To balance these competing

concerns, before the court can allow a plaintiff to proceed in forma pauperis it must

determine that the case neither (1) is frivolous or malicious, (2) fails to state a claim

upon which relief may be granted, nor (3) seeks monetary relief against a defendant



                                             2
who is immune from such relief. 28 U.S.C. § 1915(e)(2). Thus, although “a pro se

complaint, however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)), a pro se complaint must meet these minimal

standards before the court shall grant a plaintiff leave to proceed in forma pauperis.

       A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

Denton, 504 U.S. at 31; Neitzke, 490 U.S. at 325. Although factual allegations must be

weighed in favor of the plaintiff, that does not mean that the court is required to accept

without question the truth of the plaintiff's allegations. Denton, 504 U.S. at 32. Thus, a

court may dismiss a claim as frivolous if it is “clearly baseless,” “fanciful,” “fantastic,”

“delusional,” “irrational,” “wholly incredible,” or “based on an indisputably meritless

legal theory.” Id. at 32-33. A court may not dismiss a claim as frivolous simply because

“the plaintiff’s allegations are unlikely.” Id.

       A claim might not be frivolous or malicious but nonetheless fail to state a claim

upon which relief may be granted and, therefore, be subject to dismissal. In determining

whether a complaint is sufficient to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), the

court applies the same well-established standards applicable to a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). DeWalt v. Carter, 224 F.3d 607, 611

(7th Cir. 2000).




                                                  3
       Under Federal Rule of Civil Procedure 8(a)(2), a complaint must contain a “short

and plain statement of the claim showing that the pleader is entitled to relief.” Although

the allegations in a complaint need not be detailed, a complaint “demands more than an

unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers

labels and conclusions or a formulaic recitation of the elements of a cause of action will

not do. Nor does a complaint suffice if it tenders naked assertions devoid of further

factual enhancement.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks, citation, and brackets omitted). The complaint must be sufficiently detailed “to

give the defendant fair notice of what the claim is and the grounds upon which it rests.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41,

47 (1957)) (quotation marks and ellipses omitted).

       If the complaint contains well-pleaded non-frivolous factual allegations, the

court should assume the veracity of those allegations and “then determine whether they

plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. “Determining

whether a complaint states a plausible claim for relief will … be a context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.”

Id.

       With the standards set forth in 28 U.S.C. § 1915(e)(2) in mind, the court turns to

the allegations raised in the plaintiff’s complaint. The court has thoroughly reviewed

Solomon’s filings and has not been able to discern any plausible claim over which this



                                             4
court has jurisdiction. Federal courts have limited jurisdiction, meaning they can hear

only certain types of cases or cases under only certain circumstances. One category of

cases commonly heard in federal courts are cases that arise under federal law. See 28

U.S.C. § 1331. Under 42 U.S.C. § 1983, these cases can include claims that a person

acting on behalf of a state violated a plaintiff’s constitutional rights. It appears that this

is what Solomon is attempting to allege.

       The focus of Solomon’s complaint is Judge Janet Protasiewicz, who presided over

Solomon’s criminal case. However, a judge is entitled to absolute immunity for her

judicial actions. See Richman v. Sheahan, 270 F.3d 430, 434 (7th Cir. 2001) (citing Mireles v.

Waco, 502 U.S. 9, 11-12 (1991); Forrester v. White, 484 U.S. 219, 225-29 (1988)). Therefore,

no claim may proceed against Judge Protasiewicz or any of the other judicial officials

Solomon appears to have attempted to name as defendants.

       In addition, to the extent Solomon’s complaint seeks to name any prosecutor or

prosecutor’s office as a defendant, prosecutorial immunity is one reason no such claim

may proceed. “Prosecutors, like judges, enjoy absolute immunity from federal tort

liability, whether common law or constitutional, because of ‘concern that harassment by

unfounded litigation would cause a deflection of the prosecutor’s energies from his

public duties, and the possibility that he would shade his decisions instead of exercising

the independence of judgment required by his public trust.’” Fields v. Wharrie, 740 F.3d

1107, 1110 (7th Cir. 2014) (quoting Imbler v. Pachtman, 424 U.S. 409, 423 (1976)). That



                                              5
means that, if a prosecutor allegedly injures someone as a result of anything the

prosecutor did “as an advocate for the State,” the prosecutor cannot be sued for

damages. Smith v. Power, 346 F.3d 740, 742 (7th Cir. 2003) (citing Buckley v. Fitzsimmons,

509 U.S. 259, 273 (1993)). There are certain exceptions, see Van de Kamp v. Goldstein, 555

U.S. 355, 342 (2009) (discussing cases), but the complaint contains no hint that any such

exception might apply in this case.

       The two lawyers who represented Solomon in her underlying criminal case are

also significant in her complaint. However, a constitutional claim of ineffective

assistance of counsel is not a tort for which a person may receive damages. See House v.

Ptacek, No. 15-cv-1308-pp, 2015 U.S. Dist. LEXIS 169346, at *12 (E.D. Wis. Dec. 18, 2015)

(quoting Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981)). And even if Solomon could

adequately allege a claim such as legal malpractice, this court would not have

jurisdiction to hear the claim because there is no indication Solomon and her lawyers

are citizens of different states. See 28 U.S.C. § 1332.

       Solomon also appears to attempt to name certain police officers and police

departments as defendants. The nature of any such claim is unclear. But any claim

would appear to be inconsistent with her conviction. When a person has been convicted

of a crime, that person cannot pursue a civil claim that would be inconsistent with that

conviction. Heck v. Humphrey, 512 U.S. 477, 487 (1994).




                                               6
       The court must also consider whether Solomon is attempting to pursue a petition

for a writ of habeas corpus. Her complaint contains a long list of individuals and

organizations. Following a dozen such names, Solomon writes, “Use as a Habeas Corpus,

re: Filing this as a complaint against Judge Janet Protasiewicz.” (ECF No. 1 at 24-27

(emphasis in original).) Others are followed by simply, “re: Filing this as a complaint

against Judge Janet Protasiewicz,” and still others are followed only by, “CC.” It is

unclear whether Solomon intended to name all such persons and entities as defendants

or if she was simply informing the court of where she sent copies of her complaint.

       A petition for a writ of habeas corpus under 28 U.S.C. § 2254 is available only to

persons who are in custody pursuant to the judgment of a state court. There is no

indication that Solomon is in custody pursuant to her 2016 misdemeanor conviction for

which she was sentenced to 18 months of probation. Moreover, Solomon seeks

damages, which are not available by way of a habeas petition.

       IT IS THEREFORE ORDERED that Solomon’s Request to Proceed in District

Court without Prepaying the Filing Fee (ECF No. 2) is granted.

       IT IS FURTHER RECOMMENDED that Solomon’s complaint be dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and (iii).

       Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ. P.

72(b)(2) whereby written objections to any recommendation herein or part thereof may




                                               7
be filed within 14 days of service of this recommendation. Failure to file a timely

objection with the district court shall result in a waiver of your right to appeal.

       Alternatively, within 14 days of this order, Solomon may submit an amended

complaint addressing the identified deficiencies. Any amended complaint takes the

place of the original complaint and therefore an amended complaint must be complete

on its own without reference to the original complaint. The court will then review any

amended complaint and determine whether it is sufficient to proceed.

       Dated at Milwaukee, Wisconsin this 21st day of January, 2020.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                              8
